Exhibit 10.9

 

AMENDED AND RESTATED

 

FORMULA DEVELOPMENT AGREEMENT

 

THIS FORMULA DEVELOPMENT AGREEMENT is executed this 21st day of May, 2004, and
made effective as of February 1, 2004, by and between CARL KARCHER ENTERPRISES,
INC., a California corporation (“CKE”) and PIERRE FOODS, INC., a North Carolina
corporation (“Vendor”).

 

RECITALS

 

1.                                       CKE desires to introduce new products
in its restaurant systems.

 

2.                                       Vendor is in the business of developing
formulations and producing and manufacturing products of the type and kind
contemplated by this Agreement.

 

3.                                       VENDOR has developed a product which
CKE desires to consider for use in its restaurant systems.

 

NOW, THERFORE, in consideration of the mutual promises herein made, the parties
agree as follows:

 

1.                                       Vendor has developed specifications and
desired elements or characteristics for the following products (individually
each a “Product” and collectively the “Products”):

 

Angus Beefsteak Patty 5.65 oz. Item #9598

 

2.                                       Simultaneously with the execution of
this Agreement, the parties entered into an Amended and Restated Agreement for
the Products (the “Product Contract”).

 

3.                                       So long as the Purchase Threshold (as
defined herein) is met, Vendor grants CKE, together with its parent, subsidiary
and affiliate corporations, an exclusive right to purchase the Products.  It is
expressly understood that Vendor will process and manufacture the Products
utilizing certain proprietary processes, methods, ingredients and formulas
(collectively, the “Formula”) described on Exhibit A attached hereto and in
accordance with CKE’s Finished Product Specifications attached to the Product
Contract.  The parties agree and acknowledge that Vendor has ownership of the
Formula.  Other than for the rights granted herein to CKE by Vendor, CKE,
together with its parent, subsidiary and affiliate corporations, will not by
virtue of this relationship acquire or claim any proprietary interest in: (i)
the Formula of Vendor utilized in the manufacture and production of the
Products, (ii) any patents, patent applications, proprietary information,
processes or methods containing confidential information of Vendor and belonging
to Vendor, (iii) any software, trade secrets or other proprietary information,
methods or processes licensed by third parties to Vendor, or (iv) any other
products, recipes, formulas, techniques, procedures, or processes of the Vendor
and belonging to Vendor.

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

4.                                       CKE acknowledges that it is aware that
Vendor presently manufactures various protein and sandwich products
substantially similar to the Products for third parties and for its own branded
sandwiches.  This Agreement shall not limit the right of Vendor to continue the
manufacture and sale of any products and/or branded items as they are presently
or hereafter may be constituted or to develop and process other branded items or
products for itself or others; provided, however, that notwithstanding the
foregoing, so long as the Purchase Threshold is met, Vendor may not:

 

(i)                                     manufacture for or sell to any third
party, except under the HARDEE’S Agreement (as herein defined), or for its own
use any Angus Beef Burger Product that uses the same proprietary spices in the
Angus meat block formula used in the manufacture of the Product, or

 

(ii)                                  manufacture for or directly sell to any
Competitor of CKE (as defined herein) any Angus Beef Burger Product confusingly
similar to a Product.  “Angus Beef Burger Product” means a beef patty consisting
of more than 51% of black cattle beef with a raw weight range and with respect
to a Product (so long as the Product is subject to the Product Contract) within
.3oz., plus or minus, of the raw weight of such Product.

 

5.                                       For purposes of this Agreement, the
term “Competitor of CKE” shall mean any national or regional chain of “quick”
service restaurants or food shops with one hundred (100) or more restaurants or
shops operated under the same tradename in which food is prepared on-premises
and sold at an inside counter, table service or drive-thru window, intended for
immediate on-premises, off-premises, or in-vehicle consumption.

 

6.                                       For the purposes of this Agreement,
“Purchase Threshold” means the purchase under the Product Contract by CKE and
its parent, subsidiary, and affiliate corporations of *** pounds aggregate of
Products from Vendor during each rolling twelve (12) month trailing period, the
first test period ending fourteen (14) months after the month in which first
delivery of Products is made under the Product Contract.  If less than ***
pounds is available in any such period for sale by Vendor, then such lesser
amount available shall be the Purchase Threshold.

 

7.                                       CKE agrees as a condition of this
Agreement that CKE will not contract with more than two (2) other manufacturers
(other than Vendor) at any one time to manufacture and produce the Products for
CKE, said other manufacturers to be the same manufacturers as mutually agreed by
CKE and HARDEE’S (herein defined) and designated under the HARDEE’S Agreement. 
Vendor agrees that as a condition of this Agreement that Vendor so long as the
Purchase Threshold is met will enter into agreements without royalty or fee with
such other manufacturers (designated under the HARDEE’S Agreement) to license
the use of Vendor’s proprietary Formula for the Products to said manufacturers
solely for the purpose of manufacturing and producing the Products for CKE. 
Provided, notwithstanding the foregoing sentence, Vendor agrees that CKE may
engage one or two of the aforesaid designated manufacturers which Vendor will
license to use the Formula during the time period beginning as

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

2

--------------------------------------------------------------------------------


 

of the date of this Agreement until the Purchase Threshold is first tested. 
Failure by Vendor to enter into a license agreement with a designated
manufacturer within a reasonable time, through no fault of the designated
manufacturer, shall constitute a material default under this Agreement.  It is
expressly understood and agreed by the parties that other than licensing the use
of the Formula, Vendor shall have no further role in the relationship between
CKE and the other said manufacturer.

 

8.                                       Vendor represents and warrants that it
owns the formulations and specifications to manufacture the Products free and
clear and has the right to enter into this Agreement and grant CKE and its
parent, subsidiary, and affiliate corporations the exclusive right to purchase
the Products pursuant to Section 3 and the right to license its proprietary
formulas and specifications for the production and manufacture of the Products
under Section 7.

 

9.                                       It is expressly acknowledged that the
Vendor in consideration of the premises herein and other consideration received,
the legal sufficiency of which is acknowledged, does hereby grant CKE the right
of first refusal hereinafter described.  Upon the occurrence of any one of the
following events, CKE upon written notice to Vendor shall have the right of
first refusal to purchase the Formula, and all rights of ownership thereto, from
the Vendor for a purchase price and purchase terms provided in writing by Vendor
to CKE within fourteen (14) calendar days following the occurrence of any such
event.  CKE shall have fourteen (14) calendar days after receiving the purchase
price and purchase terms notice within which to accept or decline Vendor’s
proposal.  If CKE declines to purchase the Formula during such time period, then
Vendor shall be free to contract with and sell to any third party the Formula
unencumbered without restriction, but not on different terms than those offered
to CKE without giving CKE a fourteen (14) day right of first refusal concerning
the same.  From the date of the occurrence of any one of the events until the
date on which the Formula is purchased by CKE or by a third party under this
provision, Vendor shall permit CKE, or any manufacturer designated by CKE, to
produce the Products for CKE under the terms of the standard license agreement
set forth in Section 7 hereunder.

 

a.                                       The Vendor ceases to manufacture or is
unable to manufacture the Product for any reason for a period of thirty (30)
consecutive calendar days excepting a Force Majeure (as defined in the Product
Contract) provided Vendor shall cooperate in good faith in such event with CKE
and its then designated manufacturers and any other temporary designated
manufacturer appointed by CKE to ensure appropriate supply of Products until
Vendor can resume production and supply of the Products as contemplated under
the Product Contract, at which point the rights and obligations of the parties
under the Product Contract shall resume.  In such a Force Majeure event, until
Vendor is able to resume its supply obligations under the Product Contract, the
Purchase Threshold and Volume Requirements (as defined in the Product Contract)
shall be waived;

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

b.                                      Excepting by reason of delay or default
of persons outside the control of Vendor, the Vendor fails to perform or observe
any portion of its obligations under Section 7 herein at any time;

 

c.                                       The Vendor ceases to do business as a
manufacturer of beef products for any reason; and

 

d.                                      The Vendor (i) voluntarily commences any
proceeding or file any petition seeking relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, liquidation or similar law, (ii)
consents to the institution of, or fails to contravene in a timely and
appropriate manner, any such proceeding or the involuntary filing of any such
petition, (iii) applies for or consents to the appointment of a receiver,
trustee, custodian, or similar official of itself or of a substantial part of
its property, (iv) files an answer admitting the material allegations of a
petition filed against it in any voluntary or involuntary bankruptcy proceeding,
(v) makes a general assignment for the benefit of creditors, (vi) becomes
unable, admits in writing its inability or fails generally to pay its debts as
they become due or (vii) takes any corporate or other action for the purpose of
effecting any of the foregoing.  Provided in the event of a Chapter 11
reorganization, if the trustee affirms the Product Contract and the associated
agreements, and the Vendor affirmatively shows its ability to produce and
supply, and so long as it does so, the Products in accordance with the Product
Contract, such event so long as in Chapter 11 status, or a complete discharge
therefrom, shall not be deemed an event under this subsection (d).

 

10.                                 The parties recognize the unique nature of
this Agreement due to the uniqueness of the Product, the health and liability
issues integral to the Product and the effect of the Product on the reputation
of CKE and Vendor.  Accordingly, the parties agree that this Agreement is
personal in nature and that neither party may assign or otherwise transfer its
rights and obligations under this Agreement to another party without the express
prior written consent of the non-transferring party which consent will not be
unreasonably withheld.  This Agreement shall be binding on and inure to the
benefit of the parties hereunder and their respective approved successors and
assigns.

 

11.                                 This Agreement shall be governed by the laws
of the State of California. The parties consent to the exclusive jurisdiction of
the state and federal courts of the State of California for the adjudication of
matters arising out of this Agreement; and neither party will assert forum non
conveniens with respect to such venue. This Agreement, and all Exhibits, are
only valid if and when duly signed by authorized representatives of both
parties.  No third party is authorized to amend or waive, on behalf of CKE, any
provision of this Agreement.

 

12.                                 There are no understandings, agreements, or
representations, express or implied, not specified herein.  This Agreement
amends, restates and supercedes that certain Formula Development Agreement
pertaining to the subject matter hereof executed by the parties on February 1,
2004.  This Agreement may not be amended except in a writing signed by the
parties.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

13.                                 It is expressly agreed and acknowledged that
Vendor has entered into a certain Amended and Restated Agreement dated of even
date and effective December 1, 2002 with HARDEE’S Food Systems, Inc.
(“HARDEE’S”), which agreement, and any amendments and attachments thereto
including the Amended and Restated Formula Development Agreement between
HARDEE’S and the Vendor, dated of even date and effective as of December 1, 2002
(all the “HARDEE’S Agreement), grant to HARDEE’S the right to purchase products
similar to the Products in accordance with the terms and conditions therein. 
Notwithstanding anything herein to the contrary, CKE acknowledges that the
rights, privileges, and options of HARDEE’S under the HARDEE’S Agreement, and
the terms thereof, shall not be deemed a violation of the Product Contract, this
Agreement, or any agreements delivered therewith.

 

Executed the 21st day of May, 2004 and effective as of February 1, 2004.

 

CARL KARCHER ENTERPRISES, INC.

PIERRE FOODS, INC.

 

 

 

 

By:

  /s/ John Dunion

 

By:

  /s/ Robert C. Naylor

 

 

John Dunion

 

Robert C. Naylor

 

Executive Vice President

 

Senior Vice President-Sales

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------